Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

   1) SALLY E. RICE, as trustee for the
   Winston Lawrence Rice Trust, on behalf
   of herself and all others similarly situated,

                                 Plaintiff,

   v.                                               Case No. 20-cv-00431-GKF-FHM

   1) BURLINGTON RESOURCES OIL
   & GAS COMPANY LP,

                                 Defendant.


                         ORIGINAL CLASS ACTION COMPLAINT


         Plaintiff Sally E. Rice (“Plaintiff”), as trustee for the Winston Lawrence Rice Trust,

  for herself and all others similarly situated, files this Complaint against Burlington Resources

  Oil & Gas Company LP (“Burlington” or “Defendant”). Plaintiff alleges and asserts the fol-

  lowing against Defendant.

                                              SUMMARY

         1.      This class action concerns Burlington’s willful and ongoing violations of North

  Dakota law related to the interest owed on untimely payments of oil-and-gas royalties.

         2.      North Dakota statute requires operators like Burlington to pay royalties to min-

  eral owners, both leased and unleased, within 150 days of marketing the oil or gas. The statute

  further requires operators to pay mineral owners statutory interest when they fail to meet that

  deadline.

         3.      Burlington does not automatically pay mineral owners the interest it owes on

  untimely royalty payments. Instead, it has a policy of only paying statutory interest when
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 2 of 9




  mineral owners demand it, despite the fact that the statute expressly disclaims a demand re-

  quirement.

         4.      Plaintiff brings this class action to recover damages for herself and all similarly

  situated mineral owners who received untimely payments from Burlington for which it did

  not pay the interest required by North Dakota statute.

                                             PARTIES

         5.      Plaintiff Sally E. Rice is a citizen of Oklahoma and resides in Tulsa.

         6.      Plaintiff is trustee for the Winston Lawrence Rice Trust.

         7.      Burlington is a citizen of Texas and Delaware by virtue of the citizenship of its

  partners.

         8.      Specifically, Burlington is wholly owned by Burlington Resources Oil & Gas

  GP LLC and Burlington Resources Oil & Gas LP LLC, both of which are owned by Burling-

  ton Resources LLC. Burlington Resources LLC is wholly owned by ConocoPhillips Com-

  pany (“ConocoPhillips”), which is incorporated under Delaware law and which maintains its

  principal place of business in Houston, Texas. See Papenhausen v. ConocoPhillips Co., et al., Case

  No. 1:20-cv-115-DMT-CRH, Doc. 21 at 2, ¶¶ 4–5 (D.N.D. June 30, 2020).

         9.      Burlington may be served with process by serving its registered agent: Corpo-

  ration Service Company, 10300 Greenbriar Place, Oklahoma City, Oklahoma 73159-7653.

                                  JURISDICTION & VENUE

         10.     This Court has subject matter jurisdiction under 28 U.S.C. 1332(d) because this

  is a class action in which the amount in controversy exceeds $5,000,000 and because members

  of the class and Defendants are citizens of different states.




                                                  2
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 3 of 9




         11.     This Court has personal jurisdiction over Burlington because it has minimum

  contacts with this district related to the claims in this case.

         12.     ConocoPhillips acts as Burlington’s agent for oil-and-gas royalty payments:




  See U.S. Interest Owners, CONOCOPHILLIPS, http://www.conocophillips.com/us-interest-

  owners/ (last visited Aug. 25, 2020).

         13.     Specifically, ConocoPhillips provides services for Burlington—including

  owner relations, production accounting, and division order management—out of its office in

  Bartlesville, Oklahoma, which is a “Key Office Location” for the claims at issue in this case:




  See Lower 48, CONOCOPHILLIPS, http://www.conocophillips.com/operations/lower-48/

  (last visited Aug. 25, 2020).




                                                   3
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 4 of 9




         14.     On the check stubs it sends to mineral owners, ConocoPhillips directs them to

  contact its Bartlesville office when they have questions about their payments:




  ConocoPhillips also directs mineral owners to the Bartlesville office through its website:




  See U.S. Interest Owners – Questions & Answers, CONOCOPHILLIPS, http://www.conocophil-

  lips.com/us-interest-owners/questions-answers/ (last visited Aug. 25, 2020).

         15.     Decisions on whether Burlington owes interest on late payments, and whether

  Burlington will pay interest on those late payments, are made by ConocoPhillips in its

  Bartlesville office.

         16.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substan-

  tial part of the of the events giving rise to the class claims occurred in Bartlesville, Oklahoma,

  which is located within this district. See supra at 3–4, ¶¶ 12–15.




                                                  4
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 5 of 9




                                 FACTUAL ALLEGATIONS

         17.    The preceding allegations are fully incorporated by reference.

         18.    North Dakota statute provides:

                If the operator under an oil and gas lease fails to pay oil or gas
                royalties to the mineral owner or the mineral owner’s assignee
                within one hundred fifty days after oil or gas produced under the
                lease is marketed . . . or if the operator fails to pay oil or gas
                royalties to an unleased mineral interest owner within one hun-
                dred fifty days after oil or gas production is marketed from the
                unleased mineral interest owner’s mineral interest, the operator
                thereafter shall pay interest on the unpaid royalties, without the
                requirement that the mineral owner or the mineral owner’s as-
                signee request the payment of interest, at the rate of eighteen
                percent per annum until paid . . . .

  N.D.C.C. § 47-16-39.1 (emphasis added).

         19.    Stated differently, when an operator like Burlington fails to pay royalties to a

  mineral owner within 150 days after the oil or gas is sold, the operator owes 18% interest on

  the unpaid royalty.

         20.    The statute expressly states there is no demand requirement before a mineral

  owner is entitled to statutory interest. See N.D.C.C. § 47-16-39.1 (“without the requirement

  that the mineral owner or the mineral owner’s assignee request the payment of interest”).

         21.    The statute equally applies the 18% interest obligation to late payments made

  to both leased and unleased mineral owners. See id.

         22.    Despite this clear statutory obligation, Burlington does not automatically pay

  interest on untimely payments. Instead, through its agent ConocoPhillips, Burlington has

  adopted a policy of requiring mineral owners to first demand statutory interest before it will

  pay what is already owed under the statute.

         23.    Plaintiff serves as trustee for the Winston Lawrence Rice Trust (the “Trust”).


                                                 5
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 6 of 9




         24.    The Trust owns an interest in oil and gas produced from the Haydon 44-

  22TFH-ULW well, which is located in Section 22-151N-97W in McKenzie County, North

  Dakota.

         25.    Burlington operates the Haydon 44-22TFH-ULW well and remits royalty pay-

  ments to the Trust through its agent ConocoPhillips.

         26.    Burlington failed to pay the Trust royalties to which it is entitled within 150

  days of marketing the Trust’s mineral interests from the Haydon 44-22TFH-ULW well.

         27.    For example, for oil Burlington marketed from the Haydon 44-22TFH-ULW

  well in December 2014, the Trust did not receive payment until February 29, 2016.

         28.    When Burlington finally did pay those royalties owed to the Trust in February

  2016, Burlington did not include the 18% interest required by North Dakota statute.

                             CLASS ACTION ALLEGATIONS

         29.    The preceding allegations are fully incorporated by reference.

         30.    Plaintiff brings this action on behalf of herself and as a class action under Rule

  23(a) and (b)(3) of the Federal Rules of Civil Procedure.

         31.    Plaintiff brings this class action on behalf of the following class (“Class”):

                All non-excluded persons or entities owning mineral interests in
                North Dakota wells who: (1) received untimely payments from
                Burlington for royalties in North Dakota wells; and (2) whose
                payments did not include the 18% interest required by law.

                Excluded from the Class are: (1) Burlington, its affiliates, prede-
                cessors, and employees, officers, and directors; and (2) agencies,
                departments, or instrumentalities of the United States of Amer-
                ica or the State of North Dakota.

         32.    Upon information and belief, there are thousands of absent Class members en-

  titled to interest on late payments made by Burlington.


                                                 6
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 7 of 9




          33.      The Class is so numerous that joinder of all members is impracticable.

          34.      The questions of fact and law common to the Class include:

                   a. Whether Plaintiff and the Class own legal interests in the
                      North Dakota acreages for which Burlington has an obliga-
                      tion to pay oil-and-gas royalties;

                   b. Whether, under North Dakota law, Burlington owed interest
                      to Plaintiff and the Class on any untimely payments;

                   c. Whether Burlington’s failure to pay interest to Plaintiff and
                      the Class on any untimely payments constitutes a violation
                      of North Dakota statute; and

                   d. Whether Burlington is obligated to pay interest on future un-
                      timely payments.

          35.      Plaintiff’s claims are typical of the Class because each Class member’s claims

  are identical.

          36.      Burlington treated Plaintiff and the Class in the same way by failing to pay the

  required interest on untimely payments.

          37.      Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff is

  represented by counsel who are skilled and experienced in oil-and-gas matters, accounting,

  and complex civil litigation, including oil-and-gas class actions.

          38.      The factual allegations and questions of law in this Complaint are common to

  the members of the Class and predominate over any questions affecting only individual mem-

  bers.

          39.      A class action is superior to other available methods for the fair and efficient

  adjudication of this controversy for the following reasons:

                   a. The questions of law and fact are so numerous across the
                      Class that there is no reason why individual members of the
                      Class would want to control the prosecution of their own
                      claims at their own expense;


                                                     7
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 8 of 9




                b. To Plaintiff’s knowledge, there is no pending litigation by any
                   individual Class member with the same scope of Class mem-
                   bership sought in this Complaint against Defendants relating
                   to their failure to pay interest owed on the untimely payment
                   of oil-and-gas royalties as required by North Dakota law;

                c. All parties and the judiciary have a strong interest in resolv-
                   ing these matters in one forum without the need for multiple
                   actions;

                d. The difficulties in managing this case as a class action will be
                   slight in relation to the personal benefits to be achieved on
                   behalf of each and every Class member—not only those who
                   can afford to bring their own actions; and

                e. Absent a class action, Plaintiff and the Class members may
                   never fully discover the wrongful acts of Burlington, the ex-
                   tent of their respective financial losses, or the financial benefit
                   they are unwittingly providing to Burlington.

                                      CAUSE OF ACTION
                         Breach of Statutory Obligation to Pay Interest

         40.    The preceding allegations are incorporated by reference.

         41.    Plaintiff brings this cause of action on behalf of herself and the Class.

         42.    Plaintiff and the Class were legally entitled to the payments of oil-and-gas roy-

  alties from Burlington, for production from wells owned or operated in North Dakota.

         43.    N.D.C.C. § 47-16-39.1 requires Burlington to pay owners within 150 days of

  marketing the production of their oil-and-gas interests.

         44.    When Burlington fails to pay owners within 150 days, N.D.C.C. § 47-16-39.1

  requires Burlington to pay owners 18% interest when the payment is eventually made.

         45.    Burlington held oil-and-gas royalties belonging to Plaintiff and the Class, and

  Burlington failed to timely pay these royalties to Plaintiff and the Class.

         46.    When Burlington eventually paid these royalties to Plaintiff and the Class, it

  did not pay the 18% interest required by N.D.C.C. § 47-16-39.1.

                                                  8
Case 4:20-cv-00431-GKF-FHM Document 2 Filed in USDC ND/OK on 08/25/20 Page 9 of 9




         47.     Burlington’s failure to pay interest owed on the untimely payments has harmed

  Plaintiff and the Class.

                                    PRAYER FOR RELIEF

  Wherefore, premises considered, Plaintiff seeks:

         1.      An order certifying and allowing this case to proceed as a class action
                 with Plaintiff as class representative and the undersigned counsel as
                 class counsel;

         2.      An order requiring Burlington to pay Plaintiff and the Class members
                 actual damages to fully compensate them for losses sustained as a direct,
                 proximate, and producing cause of Burlington’s breaches and unlawful
                 conduct, including, without limitation, the interest on the untimely pay-
                 ments required by law;

         3.      An order requiring Burlington to pay interest in the future, as required
                 by law, to Plaintiff and the Class;

         4.      An order requiring Burlington to pay the Class’s attorney fees and liti-
                 gation costs as provided by statute; and

         5.      Such costs and other relief as this Court deems appropriate.



                                                 Respectfully Submitted,

                                                 /s/Reagan E. Bradford
                                                 Reagan E. Bradford, OBA #22072
                                                 Ryan K. Wilson, OBA #33306
                                                 THE LANIER LAW FIRM, P.C.
                                                 431 W. Main Street, Suite D
                                                 Oklahoma City, OK 73102
                                                 (405) 698-2770
                                                 (405) 234-5506 fax
                                                 reagan.bradford@lanierlawfirm.com
                                                 ryan.wilson@lanierlawfirm.com
                                                 COUNSEL FOR PLAINTIFF




                                                 9
